People ex rel. Torres v Warden, Anna M. Kross Ctr. (2021 NY Slip Op 06935)





People ex rel. Torres v Warden, Anna M. Kross Ctr.


2021 NY Slip Op 06935


Decided on December 13, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOSEPH J. MALTESE, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
WILLIAM G. FORD, JJ.


2021-08801

[*1]The People of the State of New York, ex rel. Richard Torres, on behalf of Dovontay Jackson, petitioner, 
vWarden, Anna M. Kross Center, et al., respondent.


Richard Torres, Brooklyn, NY, petitioner pro se.
Georgia M. Pestana, Corporation Counsel, New York, NY (Melanie T. West and Kevin Osowski of counsel), for respondent.
Eric Gonzalez, District Attorney, Brooklyn, NY (Nikita Mehta of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus, inter alia, in the nature of an application to release Dovontay Jackson upon his own recognizance or, in the alternative, in effect, to set reasonable bail upon Kings County Indictment No. 72592/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230; People ex rel. Litman v Spano, 197 AD3d 1211).
The petitioner's remaining contention is without merit.
MALTESE, J.P., DUFFY, IANNACCI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court